Title: From Alexander Hamilton to James McHenry, 15 May 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Dr Sir,
            New York May 15. 1799
          
          This will be handed to you by Cornet Alexander Macombe, of the Cavalry of the U states, who when in Philadelphia will desire to pay his respects to you—He is a genteel clever young man & I trust the embryo of a good Officer.
          With respect & — Yr Obed Sr
          
            A Hamilton
          
        